Citation Nr: 1111543	
Decision Date: 03/23/11    Archive Date: 04/05/11	

DOCKET NO.  08-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for granulomatous disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Based on a review of his March 2008 Substantive Appeal, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for gout of the lower extremities, including the right and left ankles.  In that regard, service connection for gout of the bilateral knees and feet was previously denied in an unappealed rating decision of January 2006.  Inasmuch as the issue of service connection for gout has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.


FINDINGS OF FACT

1.  The Veteran's left ankle symptomatology, to include pain and swelling, is "part and parcel" of his already service-connected left lower extremity venous insufficiency resulting from saphenous vein harvest or graft.

2.  A chronic right ankle disability is not shown to have been present in service, or at any time thereafter

3.  The Veteran's old granulomatous disease is a condition without clinical significance, lacking evidence of both true pathology and disability, and neither a disease nor disability under the applicable regulations governing the award of compensation benefits.  



CONCLUSIONS OF LAW

1.  The Veteran's left ankle symptomatology, to include pain and swelling, is already the subject of an award of service connection and the criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic right ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Granulomatous disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in January 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)(1), such error was nonprejudicial, in that it did not effect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a bilateral ankle disability, as well as for granulomatous disease.  In pertinent part, it is contended that both of the aforementioned disabilities had their origin during the Veteran's period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

As regards the Veteran's claimed left ankle disability, service treatment records disclose that, in June and November 1989, while in service, the Veteran received treatment for what was described as a sprain of the left ankle.  However, following a VA medical examination in August 2008, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's current left ankle pain was less likely than not caused by or the result of his left ankle strain in service.  Nonetheless, that same examiner was of the opinion that the Veteran's left ankle symptoms were most likely caused by or the result of the saphenous vein harvest which the Veteran had undergone in service, which procedure had resulted in both saphenous nerve neuropathy and left leg venous insufficiency seen on current examination.  Further noted was that the Veteran's left leg pain was most likely caused by or the result of the aforementioned reverse saphenous vein interposition graft.

Based in large part on that opinion, the RO, in a rating decision of May 2009, granted service connection for left lower extremity venous insufficiency as the residual of saphenous vein harvest or graft.  In the opinion of the Board, that grant of service connection encompassed not only the Veteran's left lower extremity symptomatology, but also the aforementioned symptomatology, including pain and swelling, present in his left ankle.  Under the circumstances, the Board is of the opinion that service connection has, in effect, already been granted for the Veteran's left ankle symptomatology, and that the appeal as to the issue of service connection for a chronic left ankle disability must be denied.

Turning to the issue of service connection for a chronic right ankle disorder, the Board notes that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a right ankle disorder.  At the time of a service separation examination in March 1991, there was no evidence of any disability of the Veteran's right ankle, nor was any pertinent diagnosis noted.  

The Board notes that, during the course of a VA orthopedic examination in June 2006, and on subsequent VA examination in August 2008, there was once again no evidence of any chronic disability of the right ankle.  Moreover, at the time of a more recent VA examination in November 2008, range of motion measurements for the Veteran's right ankle were entirely within normal limits.  Significantly, while at the time of a subsequent VA general medical examination in June 2010, the Veteran voiced various complaints regarding his right ankle, that examination failed to demonstrate the presence of chronic right ankle disability.

The Board has taken into consideration the Veteran's contentions regarding the origin of his claimed right ankle disability.  However, in the absence of objective evidence of a current, chronic disability of the Veteran's right ankle, his claim for service connection for that disability must be denied as there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Turning to the issue of service connection for granulomatous disease, the Board observes that, on a number of occasions in service, there was noted the presence of a calcified granuloma in the area of the left hilum, as well as "lumpiness" of the right hilum consistent with old granulomatous disease.  While following radiographic studies in January 1991, shortly prior to the Veteran's discharge from service, there was once again noted the presence of a calcified granuloma of the left hilum, that same radiographic report showed no evidence of active disease.  Moreover, subsequent radiographic studies conducted in conjunction with the Veteran's separation from service in April 1991 showed evidence only of "old" granulomatous disease, with no evidence of any infiltrates or effusions, and no acute cardiopulmonary disease.

Significantly, while following private radiographic studies in January 2006, there was once again noted some increased density in the left hilar region, felt to possibly represent the presence of calcified lymph nodes, there was once again no evidence of active cavitary or pulmonary disease, or acute infiltrates.  Moreover, following a private MRA chest angiogram in July 2006, no acute infiltrates were visualized, nor was there any evidence of consolidation of the lung parenchyma, or pleural effusion. 

The Board observes that, following a VA medical examination in August 2008, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that, the Veteran's "old granulomatous disease" was a condition without clinical significance, or any true pathology or disability.  Rather, the Veteran's complaints of shortness of breath and chest pain were most likely related to his service-connected heart condition.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of the disabilities in question to his period of active military service.  However, not until November 2006, more than 15 years following the Veteran's discharge from service, did the Veteran claim service connection for granulomatous disease or a bilateral ankle disability.  Significantly, and as previously noted, it has yet to be demonstrated that the Veteran suffers from a chronic right ankle disability of any kind.  Moreover, his "old granulomatous disease" has been described as a condition without clinical significance or evidence of true pathology or disability, thereby precluding a potential grant of service connection.  Significantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's "old granulomatous disease" and any incident or incidents of his periods of active military service.  

In point of fact, the Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a full review of the Veteran's claims file, including all evidence regarding the nature and etiology of the Veteran's granulomatous disease.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's granulomatous disease (and claimed right ankle disability) did not have their origin during his period of active military service.

The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects the Veteran's assertions to the extent that he seeks to etiologically relate the disabilities in question to an incident or incidents of service.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's granulomatous disease, or claimed right ankle disability, with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the claims, and service connection for those disabilities must be denied.


ORDER

Service connection for a chronic left ankle disability is denied.

Service connection for a chronic right ankle disability is denied.

Service connection for granulomatous disease is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


